Case 1:21-cv-00876-CKK Document 3 Filed 05/04/21 Page 1 of 12




                                       Case: 1:21−cv−00876
                                       Assigned To : Kollar−Kotelly, Colleen
                                       Assign. Date : 5/4/2021
                                       Description: Gen. Civil (E−DECK)
Case 1:21-cv-00876-CKK Document 3 Filed 05/04/21 Page 2 of 12
Case 1:21-cv-00876-CKK Document 3 Filed 05/04/21 Page 3 of 12
Case 1:21-cv-00876-CKK Document 3 Filed 05/04/21 Page 4 of 12
Case 1:21-cv-00876-CKK Document 3 Filed 05/04/21 Page 5 of 12
Case 1:21-cv-00876-CKK Document 3 Filed 05/04/21 Page 6 of 12
Case 1:21-cv-00876-CKK Document 3 Filed 05/04/21 Page 7 of 12
Case 1:21-cv-00876-CKK Document 3 Filed 05/04/21 Page 8 of 12
Case 1:21-cv-00876-CKK Document 3 Filed 05/04/21 Page 9 of 12
Case 1:21-cv-00876-CKK Document 3 Filed 05/04/21 Page 10 of 12
Case 1:21-cv-00876-CKK Document 3 Filed 05/04/21 Page 11 of 12
Case 1:21-cv-00876-CKK Document 3 Filed 05/04/21 Page 12 of 12
